UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 OMB APPROVAL OMB Number:3235-0145 Expires: February 28, 2009 Estimated average burden hours per response…10.4 SCHEDULE 13G Under the Securities Exchange Act of 1934 (Amendment No. 2)1/ STAR BULK CARRIERS CORP.* (Name of Issuer) Common Stock, par value $0. 01 per share (Title of Class of Securities) Y8162K105 (CUSIP Number) December 31, 2009 (Date of Event which Requires Filing of this Statement) Check the appropriate box to designate the rule pursuant to which this Schedule is filed: [ ]Rule 13d-1(b) [x]Rule 13d-1(c) [ ]Rule 13d-1(d) 1/The remainder of this cover page shall be filled out for a reporting person's initial filing on this form with respect to the subject class of securities, and for any subsequent amendment containing information which would alter the disclosures provided in a prior cover page.Beneficial ownership information contained herein is given as of the date listed above. The information required in the remainder of this cover page shall not be deemed to be "filed" for the purpose of Section18 of the Securities Exchange Act of 1934 ("Act") or otherwise subject to the liabilities of that section of the Act but shall be subject to all other provisions of the Act (however, see the Notes). *The Reporting Persons have previously reported on Schedule 13D holdings of common stock of Star Maritime Acquisition Corp., which merged with and into the Issuer on November 30, 1 Names of Reporting Persons. I.R.S. Identification Nos. of above persons (entities only) Christopher Gate Oceanwood Capital Management LLP Oceanwood Global Opportunities Master Fund 2 Check the Appropriate Box if a Member of a Group (See Instructions) (a)[ ] (b)[ ] 3 SEC Use Only 4 Citizenship or Place of Organization. Christopher Gate – United Kingdom Oceanwood Capital Management LLP – England and Wales (United Kingdom) Oceanwood Global Opportunities Master Fund – Cayman Islands Number of Shares Beneficially Owned by Each Reporting Person With 5Sole Voting Power Christopher Gate – 0 shares Oceanwood Capital Management LLP – 0 shares Oceanwood Global Opportunities Master Fund – 0 shares 6Shared Voting Power Christopher Gate – 0 shares Oceanwood Capital Management LLP – 0 shares Oceanwood Global Opportunities Master Fund – 0 shares Refer to Item 4 below. 7Sole Dispositive Power Christopher Gate – 0 shares Oceanwood Capital Management LLP – 0 shares Oceanwood Global Opportunities Master Fund – 0 shares 8Shared Dispositive Power Christopher Gate – 0 shares Oceanwood Capital Management LLP – 0 shares Oceanwood Global Opportunities Master Fund – 0 shares 9 Aggregate Amount Beneficially Owned by Each Reporting Person Christopher Gate – 0 shares Oceanwood Capital Management LLP – 0 shares Oceanwood Global Opportunities Master Fund – 0 shares 10 Check if the Aggregate Amount in Row (9) Excludes Certain Shares (See Instructions)[ ] N/A 11 Percent of Class Represented by Amount in Row (9)* Christopher Gate – 0.0% Oceanwood Capital Management LLP – 0.0% Oceanwood Global Opportunities Master Fund – 0.0% 12 Type of Reporting Person (See Instructions) Christopher Gate – IN Oceanwood Capital Management LLP –OO (Limited Liability Partnership) Oceanwood Global Opportunities Master Fund – CO Item1. (a) Name of Issuer Star Bulk Carriers Corp. (b) Address of Issuer's Principal Executive Offices 7 Fragoklisias Street, 2nd floor, Maroussi 151 25, Athens, Greece Item2. (a) Name of Person Filing Christopher Gate Oceanwood Capital Management LLP Oceanwood Global Opportunities Master Fund (b) Address of Principal Business Office or, if none, Residence Christopher Gate Oceanwood Capital Management LLP Oceanwood Global Opportunities Master Fund c/o Oceanwood Capital Management LLP 4 Albemarle Street London, United KingdomW1S4GA (c) Citizenship Christopher Gate – United Kingdom Oceanwood Capital Management LLP – England and Wales (United Kingdom) Oceanwood Global Opportunities Master Fund – Cayman Islands (d) Title of Class of Securities Common Stock, par value $0.01 per share (e) CUSIP Number Y8162K105 Item3. If this statement is filed pursuant to §§240.13d-1(b) or 240.13d-2(b) or (c), check whether the person filing is a: (a) [ ] Broker or dealer registered under section 15 of the Act (15 U.S.C. 78o). (b) [ ] Bank as defined in section 3(a)(6) of the Act (15 U.S.C. 78c). (c) [ ] Insurance Company as defined in Section 3(a)(19) of the Act (d) [ ] Investment company registered under section 8 of the Investment Company Act of 1940 (15 U.S.C 80a-8). (e) [ ] An investment adviser in accordance with §240.13d-1(b)(1)(ii)(E); (f) [ ] An employee benefit plan or endowment fund in accordance with §240.13d-1(b)(1)(ii)(F); (g) [ ] A parent holding company or control person in accordance with § 240.13d-1(b)(1)(ii)(G); (h) [ ] A savings associations as defined in Section 3(b) of the Federal Deposit Insurance Act (12 U.S.C. 1813); (i) [ ] A church plan that is excluded from the definition of an investment company under section 3(c)(14) of the Investment Company Act of 1940 (15 U.S.C. 80a-3); (j) [ ] A non-U.S. institution in accordance with §240.13d–1(b)(1)(ii)(J); (k) [ ] Group, in accordance with §240.13d–1(b)(1)(ii)(K). If filing as a non-U.S. institution in accordance with § 240.13d-1(b)(1)(ii)(J), please specify the type of institution: Item4. Ownership Provide the following information regarding the aggregate number and percentage of the class of securities of the issuer identified in Item 1. (a) Amount Beneficially Owned Christopher Gate – 0 shares Oceanwood Capital Management LLP – 0 shares Oceanwood Global Opportunities Master Fund – 0 shares (b) Percent of Class Christopher Gate – 0.0% Oceanwood Capital Management LLP – 0.0% Oceanwood Global Opportunities Master Fund – 0.0% (c) Number of shares as to which such person has: (i) sole power to vote or to direct the vote Christopher Gate – 0 shares Oceanwood Capital Management LLP – 0 shares Oceanwood Global Opportunities Master Fund – 0 shares (ii) shared power to vote or to direct the vote Christopher Gate – 0 shares Oceanwood Capital Management LLP – 0 shares Oceanwood Global Opportunities Master Fund – 0 shares (iii) sole power to dispose or to direct the disposition of Christopher Gate – 0 shares Oceanwood Capital Management LLP – 0 shares Oceanwood Global Opportunities Master Fund – 0 shares (iv) shared power to dispose or to direct the disposition of Christopher Gate – 0 shares Oceanwood Capital Management LLP – 0 shares Oceanwood Global Opportunities Master Fund – 0 shares Item5. Ownership of Five Percent or Less of a Class If this statement is being filed to report the fact that as of the date hereof the reporting person has ceased to be the beneficial owner of more than five percent of the class of securities, check the following þ. Item6. Ownership of More than Five Percent on Behalf of Another Person Not applicable. Item7. Identification and Classification of the Subsidiary Which Acquired the Security Being Reported on By the Parent Holding Company Not applicable. Item8. Identification and Classification of Members of the Group Not applicable. Item9. Notice of Dissolution of Group Not applicable. Item10. Certification By signing below I certify that, to the best of my knowledge and belief, the securities referred to above were not acquired and are not held for the purpose of or with the effect of changing or influencing the control of the issuer of the securities and were not acquired and are not held in connection with or as a participant in any transaction having that purpose or effect. SIGNATURE After reasonable inquiry and to the best of my knowledge and belief, I certify that the information set forth in this Statement is true, complete and correct. February 16, 2010 CHRISTOPHER GATE By: /s/Christopher Gate Christopher Gate, individually OCEANWOD CAPITAL MANAGEMENT LLP By: /s/William C. Nicholas William C. Nicholas Chief Operating Officer OCEANWOD GLOBAL OPPORTUNITIES MASTER FUND By: Oceanwood Capital Management LLP, its investment manager By: /s/William C. Nicholas William C. Nicholas Chief Operating Officer Exhibit JOINT FILING AGREEMENT This Joint Filing Agreement, dated as of January 14, 2008, is by and among Christopher Gate, Oceanwood Capital Management LLP and Oceanwood Global Opportunities Master Fund (collectively, the “Filers”). Each of the Filers may be required to file with the United States Securities and Exchange Commission a statement on
